Exhibit 10.3
EXECUTION COPY
AMENDMENT NO. 9
TO
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 9 TO RECEIVABLES PURCHASE AGREEMENT dated as of September 17,
2008 (this “Agreement”) is entered into among INSIGHT RECEIVABLES, LLC (the
“Seller”), INSIGHT ENTERPRISES, INC. (“Insight” and the “Servicer”), JPMORGAN
CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
a Financial Institution and as Agent (in its capacity as Agent, the “Agent”),
and JS SILOED TRUST (“JS Trust”), as assignee of Jupiter Securitization Company
LLC. Capitalized terms used herein but not defined herein shall have the
meanings provided in the Receivables Purchase Agreement defined below.
W I T N E S S E T H
WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of December 31, 2002 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”);
WHEREAS, the parties hereto have agreed to amend the Receivables Purchase
Agreement on the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendments. Subject to the fulfillment of the conditions precedent
set forth in Section 2 below, the Receivables Purchase Agreement is hereby
amended as follows:
1.1 Section 2.6 of the Receivables Purchase Agreement is amended and restated in
its entirety as follows:
Section 2.6. Maximum Purchaser Interests and Aggregate Capital. Seller shall
ensure that at no time shall (i) the Purchaser Interests of the Purchasers
exceed in the aggregate 100% or (ii) the Aggregate Capital exceed the Purchase
Limit. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Agent within three (3) Business Days after
Seller’s knowledge thereof, an amount to be applied to reduce the Aggregate
Capital (as allocated by the Agent), such that after giving effect to such
payment the aggregate of the Purchaser Interests equals or is less than 100%. If
the Aggregate Capital exceeds the Purchase Limit, Seller shall pay to the Agent
within one (1) Business Day, an amount to be applied to reduce the Aggregate
Capital (as allocated by the Agent), such that after giving effect to such
payment the Aggregate Capital equals or is less than the Purchase Limit.

 

 



--------------------------------------------------------------------------------



 



1.2 The first sentence of Section 5.1(o) of the Receivables Purchase Agreement
is amended and restated in its entirety as follows:
The Member owns, directly or indirectly, 100% of the issued and outstanding
membership interests of Seller, free and clear of any Adverse Claim other than
the Adverse Claim in favor of (i) the Administrative Agent as contemplated by
the Credit Agreement and (ii) the Floorplan Collateral Agent as contemplated by
the Floorplan Credit Agreement.
1.3 Section 7.1(a)(ii) of the Receivables Purchase Agreement is amended by
(i) deleting the phrase “the chief executive officer, president, chief financial
officer, treasurer or senior vice president of finance” and substituting the
phrase “an Authorized Officer” therefor and (ii) deleting the reference therein
to “stockholders’ equity,”.
1.4 Section 7.1(a)(iv) of the Receivables Purchase Agreement is amended and
restated in its entirety as follows:
(iv) Statements and Reports. Promptly upon the furnishing thereof to the
shareholders or members of such Seller Party copies of all financial statements,
reports and proxy statements so furnished; provided, that the Seller Parties
shall be deemed to have delivered the foregoing to the Agent if such information
has been filed with the Securities and Exchange Commission and is available on
the EDGAR site at www.sec.gov or any successor government site that is freely
and readily available to the Agent without charge, or has been made available on
Insight’s website www.insight.com, and the delivery date therefor shall be
deemed to be the first day on which such information is available to the Agent
on one of such web pages; provided, further, that Insight will promptly notify
the Agent of each posting to such sites upon the occurrence thereof. In order to
provide such notices promptly, Insight agrees that it shall register the Agent
in the appropriate Insight databases necessary to cause such notices to be sent
automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Agent) on the applicable filing dates.
1.5 Section 7.1(a)(v) of the Receivables Purchase Agreement is amended and
restated in its entirety as follows:
(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which Insight
or any of its Subsidiaries files with the Securities and Exchange Commission;
provided, that the Seller Parties shall be deemed to have delivered the
foregoing to the Agent if such information has been filed with the Securities
and Exchange Commission and is available on the EDGAR site at www.sec.gov or any
successor government site that is freely and readily available to the Agent
without charge, or has been made available on Insight’s website www.insight.com,
and the delivery date therefor shall be deemed to be the first day on which such
information is available to the Agent on one of such web pages; provided,
further, that Insight will promptly notify the Agent of each posting to such
sites upon the occurrence thereof. In order to provide such notices promptly,
Insight agrees that it shall register the Agent in the appropriate Insight
databases necessary to cause such notices to be sent automatically (including,
without limitation, by e-mail to e-mail addresses agreed upon by the Agent) on
the applicable filing dates.

 

2



--------------------------------------------------------------------------------



 



1.6 Section 7.1(j) of the Receivables Purchase Agreement is amended by adding
the following sentence as the last sentence thereof:
Each Seller Party will cause each Government Contract Payment under a Government
Contract Sale Receivable to be made to an account other than a Collection
Account.
1.7 Section 8.2(b) of the Receivables Purchase Agreement is amended by adding
the following sentence as the first sentence thereof:
The Servicer will instruct all Government Contract Sale Obligors to make all
Government Contract Payments to locations other than a Lock-Box or Collection
Account.
1.8 Clause (i) of Section 8.5 of the Receivables Purchase Agreement is amended
to delete therefrom the phrase “during a Weekly Reporting Period”.
1.9 The last sentence of Section 9.1(c) of the Receivables Purchase Agreement is
amended by deleting the reference therein to “$5,000,000” and substituting
“$25,000,000” therefor.
1.10 Clause (ii) of Section 9.1(g) of the Receivables Purchase Agreement is
amended and restated in its entirety as follows:
(ii) the weighted average of the Delinquency Ratios for the three most recently
ended Fiscal Months shall exceed 13.5%;
1.11 Section 9.1(i) of the Receivables Purchase Agreement is amended and
restated in its entirety as follows:
(i) (w) One or more judgments for the payment of money shall be rendered against
the Seller, (x) one or more nonmonetary judgments or orders which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect shall be rendered against the Seller, (y) one or more judgments for the
payment of money in an aggregate amount in excess of $10,000,000 (to the extent
not covered by a valid and binding policy of insurance in favor of the Servicer,
the applicable Originator or the applicable Subsidiary with respect to which the
related insurer has been notified of a claim for payment and has not disputed
such claim) shall be rendered against the Servicer, any Originator, any of their
Subsidiaries or any combination of the foregoing and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Servicer, any Originator or
any of their Subsidiaries to enforce any such judgment, or (z) one or more
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, shall be rendered
against the Servicer, any Originator, any of their Subsidiaries or any
combination of the foregoing and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Servicer, any Originator or any of their Subsidiaries to
enforce any such judgment;

 

3



--------------------------------------------------------------------------------



 



1.12 Section 9.1(l) of the Receivables Purchase Agreement is amended and
restated in its entirety as follows:
(l) The Total Leverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall exceed the following ratios for the following periods:

      Period   Maximum Total Leverage Ratio   April 1, 2008 through
September 30, 2009   3.00 to 1.00       October 1, 2009 through September 30,
2010   2.75 to 1.00       October 1, 2010 and thereafter   2.50 to 1.00

1.13 Section 9.1(m) of the Receivables Purchase Agreement is amended and
restated in its entirety as follows:
(m) The Fixed Charge Coverage Ratio, as of the last day of each Fiscal Quarter
of Insight, shall be less than 1.25 to 1.00.
1.14 Section 9.1(n) of the Receivables Purchase Agreement is amended and
restated in its entirety as follows:
(n) The Asset Coverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall be less than 1.50 to 1.00.
1.15 Article XII of the Receivables Purchase Agreement is amended to insert the
following new Section 12.5 at the end thereof:
Section 12.5. Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller or the Agent; provided that no such pledge or grant of a security
interest shall release a Financial Institution from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Financial
Institution as a party hereto.

 

4



--------------------------------------------------------------------------------



 



1.16 The definition of “Acquired Entity EBITDA” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by amending and restating the proviso
therein as follows:
provided, that when calculating Acquired Entity EBITDA with respect to the
Calence Acquisition through the period ending March 31, 2009, Insight may use
amounts related to historical Calence EBITDA as set forth in pro-forma
consolidated financial statements contained in the Information Memorandum.
1.17 The definition of “Adjusted Consolidated EBITDA” set forth in Exhibit I to
the Receivables Purchase Agreement is amended to delete therefrom the phrase
“Spectrum Acquisition” where it appears therein and to substitute therefor the
phrase “Calence Acquisition”.
1.18 The definition of “Administrative Agent” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by inserting the following proviso
immediately prior to the end thereof:
; provided, that for purposes of the Dutch Parallel Debt (as defined in the
Credit Agreement), JPMorgan Chase Bank, National Association will be acting in
its individual capacity.
1.19 The definition of “Attributable Debt” set forth in Exhibit I to the
Receivables Purchase Agreement is deleted therefrom in its entirety.
1.20 The definition of “Authorized Officer” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, chief financial officer, treasurer, chief accounting officer
or senior vice president of finance.
1.21 The definition of “Consolidated EBITDA” is amended to delete in its
entirety the phrase “from revenues” set forth in clause (b) thereof.

 

5



--------------------------------------------------------------------------------



 



1.22 The definition of “Consolidated Funded Indebtedness” set forth in Exhibit I
to the Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by Insight and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of Insight and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by Insight and its Subsidiaries plus (iv) the aggregate of all
amounts owing by Insight and its Subsidiaries with respect to judgments or
settlements arising in connection with trials, arbitrations, mediations,
litigation or other forums for dispute resolution (to the extent not covered by
a valid and binding policy of insurance in favor of Insight or the applicable
Subsidiary with respect to which the related insurer has been notified of a
claim for payment and has not disputed such claim) (it being understood that
Consolidated Funded Indebtedness shall not include amounts outstanding under the
Floorplan Credit Agreement or any Vendor Trade Program so long as such amounts
are not bearing interest payable by a Loan Party).
1.23 The definition of “Consolidated Indebtedness” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Consolidated Indebtedness” means, at any time, the Indebtedness of Insight and
its Subsidiaries calculated on a consolidated basis as of such time.
1.24 The definition of “Credit Agreement” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of April 1, 2008, among Insight, as borrower, the “European
Borrowers” party thereto, the “Lenders” from time to time party thereto, J.P.
Morgan Europe Limited, as European Agent, Wells Fargo Bank, National Association
and U.S. Bank National Association, as Co-Syndication Agents, and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.
1.25 The definition of “Disqualified Equity Interests” set forth in Exhibit I to
the Receivables Purchase Agreement is amended and restate in its entirety as
follows:
“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date (as defined in the Credit Agreement), (b) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof (other than solely for Qualified Equity Interests), in each case
in whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise, prior to the date that is
91 days after the Maturity Date (as defined in the Credit Agreement) (other than
(i) upon termination of the Commitments (as defined in the Credit Agreement) and
payment in full of the Obligations (as defined in the Credit Agreement) then due
and owing or (ii) upon a “change in control” or asset sale, provided, that any
payment required pursuant to this clause (ii) is subject to the prior repayment
in full of the Obligations (as defined in the Credit Agreement) or is otherwise
contractually subordinated in right of payment to the Obligations (as defined in
the Credit Agreement) on terms reasonably satisfactory to the Administrative
Agent) or (c) are convertible or exchangeable, automatically or at the option of
any holder thereof, into any Indebtedness, Equity Interests or other assets
other than Qualified Equity Interests prior to the date that is 91 days after
the Maturity Date (as defined in the Credit Agreement).

 

6



--------------------------------------------------------------------------------



 



1.26 The definition of “Equity Interests” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
1.27 The definition of “ERISA” set forth in Exhibit I to the Receivables
Purchase Agreement is deleted therefrom in its entirety.
1.28 The definition of “Facility Termination Date” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Facility Termination Date” means the earliest of (i) September 17, 2011,
(ii) the Liquidity Termination Date and (iii) the Amortization Date.
1.29 The definition of “Fee Letter” set forth in Exhibit I to the Receivables
Purchase Agreement is amended and restated in its entirety as follows:
“Fee Letter” means that certain Second Amended and Restated Fee Letter, dated as
of September 17, 2008, among the Seller, the Agent and JS Trust, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
1.30 The definition of “Fixed Charge Coverage Ratio” set forth in Exhibit I to
the Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a)(i) Consolidated EBITDA during the four Fiscal Quarter
period then ended minus (ii) Consolidated Capital Expenditures during such
period minus (iii) cash dividends or distributions (excluding any repurchase of
its Equity Interests made by Insight in accordance with Section 6.06 of the
Credit Agreement) paid by Insight on its Equity Interests during such period
plus (iv) Consolidated Rentals during such period to (b)(i) Consolidated
Interest Expense during such period plus (ii) Consolidated Rentals during such
period plus (iii) expenses for taxes paid or taxes accrued during such period
(calculated for Insight and its Subsidiaries on a consolidated basis) plus
(iv) any scheduled amortization of the principal portion of Indebtedness during
such period (other than amounts owing in connection with Permitted Receivables
Facilities), including, without limitation, Capitalized Lease Obligations
(calculated for Insight and its Subsidiaries on a consolidated basis).

 

7



--------------------------------------------------------------------------------



 



1.31 The definition of “Indebtedness” set forth in Exhibit I to the Receivables
Purchase Agreement is amended and restated in its entirety as follows:
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of obligations, liabilities or indebtedness of the type described in
clauses (a) through (e) and (g) through (l) of this definition, (g) all
Capitalized Lease Obligations of such Person, (h) Off-Balance Sheet Liabilities
of such Person, (i) the principal component of all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (unless cash collateralized with cash and/or cash
equivalents in a manner permitted hereunder), (j) the principal component of all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) with respect to any Subsidiary of Insight, any Disqualified
Equity Interests of such Person and (l) all Net Mark-to-Market Exposure of such
Person under all Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
1.32 The definition of “Intercreditor Agreement” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of September 17, 2008, by and among the
Administrative Agent, the Agent, IBM Credit LLC, Hewlett Packard Company and the
Floorplan Collateral Agent (as acknowledged by Insight and certain of its
Subsidiaries) as amended, restated, supplemented or otherwise modified from time
to time.
1.33 The definition of “Liquidity Termination Date” is amended to delete the
reference therein to “September 7, 2009” and to substitute “September 16, 2009”
therefor.

 

8



--------------------------------------------------------------------------------



 



1.34 The definition of “Off-Balance Sheet Liability” set forth in Exhibit I to
the Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Off-Balance Sheet Liability” of a Person means, without duplication, (a) any
Attributable Receivables Indebtedness of such Person, and (b) the principal
component of (i) any repurchase obligation or liability of such Person with
respect to Receivables or notes receivable sold by such Person, (ii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person or (iii) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause (iii)
all Operating Leases.
1.35 The definition of “Permitted Acquisition” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Permitted Acquisition” means (a) subject to the satisfaction of the terms and
conditions in Section 4.01 of the Credit Agreement, the Calence Acquisition, and
(b) any other acquisition (whether by purchase, merger, consolidation or
otherwise but excluding in any event a Hostile Acquisition) or series of related
acquisitions by Insight or any Subsidiary of all or substantially all the assets
of, or more than fifty percent (50%) of the Equity Interests in, a Person or
division or line of business of a Person if, at the time of and immediately
after giving effect thereto, (i) no Default has occurred and is continuing or
would arise after giving effect thereto, (ii) such Person or division or line of
business is engaged in a type of business that complies with the requirements of
the last sentence of Section 6.03 of the Credit Agreement, (iii) the Total
Leverage Ratio shall not exceed the Applicable Acquisition Ratio and the Fixed
Charge Coverage Ratio shall not be less than 1.25 to 1.00, in each case
determined on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to such acquisition, recomputed as of the last day of
the most recently ended Fiscal Quarter of Insight for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and (iv) Insight
shall have delivered a Compliance Certificate (as defined in the Credit
Agreement) not less than fifteen (15) days (or such shorter period as the
Administrative Agent shall agree) prior to the consummation of such acquisition
demonstrating compliance with the foregoing clause (iii) and setting forth the
Material Subsidiaries (as defined in the Credit Agreement) after giving effect
to such acquisition.
1.36 The definition of “Purchase Limit” set forth in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:
“Purchase Limit” means, (a) at all times prior to December 17, 2008,
$225,000,000 and (b) from and after December 17, 2008, $150,000,000.

 

9



--------------------------------------------------------------------------------



 



1.37 The definition of “Receivable” set forth in Exhibit I to the Receivables
Purchase Agreement is amended by adding the phrase “or Government Contract Sale
Receivables” to the end of the first parenthetical phrase therein.
1.38 The definitions of “Spectrum”, “Spectrum Acquisition” and “Spectrum
Acquisition Agreement” set forth in Exhibit I to the Receivables Purchase
Agreement are deleted in their entirety.
1.39 The definition of “Subsidiary” set forth in Exhibit I to the Receivables
Purchase Agreement is amended to delete therefrom the phrase “Spectrum
Acquisition” and to substitute therefor the phrase “Calence Acquisition”.
1.40 The definition of “Total Leverage Ratio” set forth in Exhibit I to the
Receivables Purchase Agreement is amended to delete therefrom the phrase “as of
the end of any Fiscal Quarter” and to substitute the phrase “as of the last day
of any Fiscal Quarter” therefor.
1.41 The definition of “Weekly Reporting Period” set forth in Exhibit I to the
Receivables Purchase Agreement is deleted therefrom in its entirety.
1.42 Exhibit I to the Receivables Purchase Agreement is amended by inserting the
following definitions in alphabetical order therein:
“Applicable Acquisition Ratio” means the following Total Leverage Ratios for the
following periods:

      Period   Total Leverage Ratio   April 1, 2008 through September 30, 2009  
2.50 to 1.00       October 1, 2009 through September 30, 2010   2.25 to 1.00    
  October 1, 2010 and thereafter   2.00 to 1.00

“Asset Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (i) the aggregate total book value of Insight’s and its
Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables and inventory subject to Permitted Receivables Facilities, Vendor
Trade Programs and the Floorplan Loan Documents) as of such date to (ii) the
aggregate principal amount of Indebtedness or other obligations outstanding
under the Loan Documents, all Permitted Receivables Facilities, the Floorplan
Credit Agreement and all Vendor Trade Programs as of such date.
“Calence” means Calence, LLC, a Delaware limited liability company.

 

10



--------------------------------------------------------------------------------



 



“Calence Acquisition” means the direct or indirect acquisition by Insight of all
of the issued and outstanding Equity Interests of Calence on the terms and
conditions set forth in the Calence Acquisition Agreement.
“Calence Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of January 24, 2008, among Insight, Insight Networking Services, LLC
and Calence, as amended, restated, supplemented or otherwise modified from time
to time.
“Floorplan Collateral Agent” means Wells Fargo Foothill, LLC, in its capacity as
collateral agent under the Floorplan Credit Agreement.
“Floorplan Credit Agreement” means the Credit Agreement, dated as of
September 17, 2008, by and among Insight Public Sector, Inc., Insight Direct
USA, Inc., Calence, the lenders party thereto from time to time, Castle Pines
Capital LLC, as an administrative agent, Wells Fargo Foothill, LLC, as an
administrative agent, and the Floorplan Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time.
“Floorplan Loan Documents” has the meaning set forth in the Credit Agreement.
“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.
“Government Contract Payment” has the meaning set forth in the definition of
“Government Contract Payment Sale”.
“Government Contract Payment Obligor” has the meaning set forth in the
definition of “Government Contract Payment Sale”.
“Government Contract Payment Purchaser” has the meaning set forth in the
definition of “Government Contract Payment Sale”.
“Government Contract Payment Sale” means a transaction in which (a) an
Originator enters into a lease or software licensing agreement with a U.S. state
or federal Governmental Authority (a “Government Contract Payment Obligor”)
pursuant to which (i) such Originator will lease certain equipment or license
certain software to such Government Contract Payment Obligor and (ii) such
Governmental Authority is obligated to make a series of payments to such
Originator during the term of such lease or software license (each such payment,
a “Government Contract Payment”), (ii) such Originator pays the related vendor
in full for the related equipment or software on the date such transaction is
consummated, (iii) such Originator sells such Government Contract Payments (and,
in the case of a lease, the related lease equipment) to a third-party (a
“Government Contract Payment Purchaser”) on such date and (iv) such Originator
administers and services such Government Contract Payments for such Government
Contract Payment Purchaser during the term of such lease or software license;
provided, that after the date of such transaction the sole payment obligation of
such Originator in connection with such transaction shall be to pay to such
Government Payment Purchaser all related Government Contract Payments actually
received by such Originator.

 

11



--------------------------------------------------------------------------------



 



“Government Contract Sale Receivable” means any indebtedness or obligation owed
by a Government Contract Payment Obligor in connection with a Government
Contract Payment Sale.
“Information Memorandum” has the meaning set forth in the Credit Agreement.
“Loan Documents” has the meaning set forth in the Credit Agreement.
“Loan Party” has the meaning set forth in the Credit Agreement.
“Permitted Receivables Facilities” has the meaning set forth in the Credit
Agreement.
“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by Insight or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Administrative Agent.
1.43 Schedule A to the Receivables Purchase Agreement is amended and restated in
the form attached as Schedule A hereto.
SECTION 2. Conditions Precedent. This Agreement shall become effective as of the
close of business on the date first above written, subject to the satisfaction
of the conditions precedent that the Agent shall have received (i) counterparts
of this Agreement, executed by each of the parties hereto; (ii) a Reaffirmation
of Performance Undertaking in the form attached hereto, executed by Insight; and
(iii) counterparts of the Second Amended and Restated Fee Letter, dated as of
the date hereof among the Seller, the Agent and JS Trust (the “Fee Letter”),
executed by each of the parties thereto.
SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants that (i) this Agreement constitutes its legal,
valid and binding obligation, enforceable against such party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and (ii) after giving effect to this
Agreement, the representations and warranties of each such party, respectively,
set forth in Article V of the Receivables Purchase Agreement are true and
correct in all material respects with the same effect as if made on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date. The Seller further represents and warrants that
before and after giving effect to this Agreement, no event has occurred and is
continuing that constitutes an Amortization Event or a Potential Amortization
Event.

 

12



--------------------------------------------------------------------------------



 



SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.
4.1 Upon the effectiveness of this Agreement, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.
4.2 Except as specifically amended hereby, the terms and conditions of the
Receivables Purchase Agreement, of all other Transaction Documents and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.
4.3 The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Agent or JS Trust under
the Receivables Purchase Agreement or any other Transaction Document or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, in each case except as
specifically set forth herein.
SECTION 5. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses of the Agent, JS Trust and the Financial Institutions in
connection with the preparation, execution and delivery of this Agreement and
the other instruments and documents to be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent, JS Trust and the Financial Institutions with respect
thereto and with respect to advising the Agent, JS Trust and the Financial
Institutions as to their respective rights and responsibilities hereunder and
thereunder.
SECTION 6. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

13



--------------------------------------------------------------------------------



 



SECTION 7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.
SECTION 8. Section Titles. The section titles contained in this Agreement are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
[Signature pages follow]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

            INSIGHT RECEIVABLES, LLC
      By:   Insight Receivables Holding, LLC,
as its Sole Member             By:   /s/ Helen Johnson         Name:   Helen
Johnson        Title:   Treasurer        INSIGHT ENTERPRISES, INC.
      By:   /s/ Helen Johnson         Name:   Helen Johnson        Title:  
Treasurer   

Signature Page to
Amendment No. 9 to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



            JS SILOED TRUST
      By:   JPMorgan Chase Bank, N.A.,
as administrative trustee             By:   /s/ Adam Klimek         Name:   Adam
Klimek        Title:   Vice President   

            JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as a Financial
Institution and as Agent
      By:   /s/ Adam Klimek         Name:   Adam Klimek        Title:   Vice
President   

Signature Page to
Amendment No. 9 to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF PERFORMANCE UNDERTAKING
Reference is hereby made to that certain Amended and Restated Performance
Undertaking, dated as of September 3, 2003 (as amended, restated, supplemented
or otherwise modified from time to time, the “Undertaking”), executed by Insight
Enterprises, Inc., a Delaware corporation (the “Performance Undertaker”), in
favor of JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)) (“JPMorgan”), as Agent (the “Agent”). Capitalized terms used
and not otherwise defined herein shall have the meanings set forth in the
Undertaking.
The Performance Undertaker hereby:
(i) acknowledges receipt of that certain Amendment No. 9, dated as of the date
hereof (the “Agreement”), to the Receivables Purchase Agreement dated as of
December 31, 2002, by and among Insight Receivables, LLC, as Seller, Insight
Enterprises, Inc., as Servicer, JPMorgan, as a Financial Institution and as
Agent, and JS Siloed Trust;
(ii) reaffirms all of its obligations under the Undertaking in favor of the
Agent, for the benefit of itself and the Purchasers; and
(iii) acknowledges and agrees that (A) the Undertaking remains in full force and
effect notwithstanding the Agreement and (B) the Undertaking is hereby ratified
and confirmed.
[Remainder of page intentionally blank.]

 

 



--------------------------------------------------------------------------------



 



Date: September 17, 2008

            INSIGHT ENTERPRISES, INC.
      By:   /s/ Helen Johnson         Name:   Helen Johnson        Title:  
Treasurer   

Signature Page to
Reaffirmation of Performance Undertaking

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS OF FINANCIAL INSTITUTIONS

      Financial Institution   Back-Up Commitment  
JPMorgan Chase Bank, N.A. (successor by merger to JPMorgan, NA (Main Office
Chicago))
  (a) At all times prior to December 17, 2008, $225,000,000 and (b) from and
after December 17, 2008, $150,000,000.

 

 